Citation Nr: 0312957	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  99-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from May 1973 to May 
1977.  He thereafter had Reserve service from August 1979 and 
was formally separated from the Reserves effective in 
December 1998.  There was no active foreign or combat 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California, which found that the 
veteran had failed to submit new and material evidence 
sufficient to reopen his claim for an acquired psychiatric 
disorder.  In June 2000, the Board found that the veteran had 
submitted new and material evidence, and the claim was 
reopened and remanded for additional evidentiary development.  
The evidence developed on remand raises additional questions 
necessitating additional development.  


REMAND

Following development completed pursuant to the Board's June 
2000 remand, the RO denied the veteran's claim essentially on 
the basis that an acquired psychiatric disorder was not 
incurred or aggravated during his active military service 
from 1973 to 1977, and that any psychiatric disorder 
originating in the 1990's was during a period when the 
veteran was employed on a full-time basis in a civilian 
capacity (Civil Service) for the US Air Force Reserve (USAFR 
or AFRES), and that such service could not be recognized for 
VA compensation purposes.  

The personnel records submitted by the veteran clearly 
demonstrate that the veteran remained in the USAFR from 1979 
to 1998.  More specifically, the veteran is last shown to 
have been enlisted in the USAFR, for a six-year period, 
commencing on April 3, 1989.  These personnel records 
indicate that up to early 1993, the veteran's civilian 
employment was as a program analyst with the 445 Operations 
Squadron at Norton AFB CA.  Later in 1993, however, the 
veteran is noted to have served as a program analyst at the 
445 Operations Support FT at March AFB CA.  A civilian 
personnel action indicates his removal from his program 
analyst Civil Service position at March AFB CA in late July 
1994.  

During this time, it appears that the veteran's Reserve 
military unit of assignment was the same unit with which he 
was employed as a full-time civil servant.  His last enlisted 
performance report in April 1992 reflected his Reserve 
military assignment with the 445 Airlift Wing at Norton AFB 
CA.  It appears that when he transferred civilian employment 
to March AFB he also transferred his military Reserve service 
to the 452 Operations Support FT at the same time.  

Other records reveal that the veteran had active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from August 1992 to August 1993 of 75 days and 48 days, 
respectively, and from August 1993 through August 1994 of 
30 days and 39 days, respectively.  From August 1994 through 
August 1995, there was no ACDUTRA or INACDUTRA, and it seems 
clear that although the veteran was not formally separated 
from USAFR until December 1998, following his separation from 
civilian employment effective on July 28, 1994, the veteran 
did not remain aligned with any specific military Reserve 
unit and did not thereafter perform any further ACDUTRA or 
INACDUTRA, until his formal separation from the Reserves over 
four years later.  

It is clear that service connection is warranted for disease 
or injury incurred in or aggravated in active military 
service.  Additionally, service connection is warranted for 
injury or disease incurred or aggravated during ACDUTRA.  
Service connection is warranted for injury but not disease 
incurred or aggravated during INACDUTRA.  An acquired 
psychiatric disorder is considered a disease.  The question 
is thus presented as to whether the veteran incurred an 
acquired psychiatric disorder during a period when he was 
employed on a full-time basis as a Federal civil servant but, 
at the same time and at the same duty location, such disorder 
became manifest at a time he was also routinely serving 
periods of ACDUTRA.  

In its June 2000 remand, the Board requested the RO to ask 
the veteran to provide records of his Reserve military 
service and civilian employment.  The RO did so and the 
veteran responded with copies of records he was able to 
locate on his own.  The RO was also directed to take steps 
"independently to verify the veteran's status with the 
Reserves from 1991 to 1994" and the Board can find no 
independent action of the RO to develop this evidence.  
Although records submitted by the veteran may be all such 
records available, the questions raised in this case make it 
necessary to ascertain whether all available records have 
been collected for review and necessitate an independent 
inquiry by the RO.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

With respect to medical diagnoses, the service medical 
records from active and Reserve service are completely silent 
for signs, symptoms or diagnoses of any acquired psychiatric 
disorder.  Records, however, commencing in August 1993, from 
Kaiser Permanente in San Bernardino, California, include 
documentation of the veteran's treatment for work-related 
stress and depression with a diagnosis of an adjustment 
disorder with depressed mood, at a time when the veteran was 
serving as both a civilian employee and member of the USAFR 
at March AFB CA.  Thereafter, outpatient treatment records 
from January 1997 reflect a diagnosis of major depression, 
and this diagnosis was conditionally confirmed in a VA 
psychiatric examination of June 1998.  There are no medical 
records from after this date.

Although a few records of the veteran's treatment at the West 
Los Angeles VA Medical Center have been collected for review, 
the evidence on file indicates that there may be additional 
records, commencing from this time frame forward, from both 
the East Los Angeles and West Los Angeles VA Medical Centers 
which have not been collected for review.  Although there are 
administrative records from the Social Security 
Administration on file indicating that the veteran was 
awarded Social Security disability benefits effective from 
January 1, 1997, no administrative decision or medical 
records considered by that Administration in making this 
award have been collected for review.  That is, it is unknown 
upon what basis the veteran has been considered disabled by 
the Social Security Administration and the US Court of 
Appeals for Veterans Claims has long held that Social 
Security Administration medical records which are relevant to 
a veteran's pending claim must be collected for review as 
part of the duty to assist.  Finally, it would be useful to 
discover whether the veteran has received any treatment for 
an acquired psychiatric disorder subsequent to the last June 
1998 VA examination on file.  

It is noted that the last VA psychiatrist who examined the 
veteran in June 1998 indicated that psychological testing 
would have assisted him in assessing the veteran's proper 
diagnosis.  Any psychological testing necessary should be 
ordered in conjunction with the examination requested

Accordingly, the case is REMANDED for the following actions:  

1.  Initially, the RO should send the 
veteran a VCAA letter which explains the 
duties to assist and notify and which 
more specifically addresses the evidence 
necessary to support his pending claim.  
The veteran should be asked to clarify 
whether his units of assignment, duties 
performed, and chain of command during 
the periods of his civilian employment at 
both Norton AFB and March AFB, were the 
same as his military Reserve units of 
assignment.  The veteran should be asked 
to indicate whether, subsequent to his 
removal from civilian employment 
effective on July 28, 1994, he ever 
performed any additional active or 
inactive military Reserve duty.  The 
veteran should be asked to indicate 
whether he has received any treatment for 
psychiatric symptoms at any VA facilities 
at any time subsequent to his June 1998 
VA examination and, if so, to provide 
sufficient details of time, place and 
location so that the RO can take action 
to collect copies of such records on his 
behalf.  

2.  The RO should process formal requests 
for all military and civilian personnel 
records, including records of 
disciplinary or termination action, from 
(1) the National Personnel Records 
Center, (2) the 445 Military Airlift Wing 
at Norton AFB CA, and (3) the 452 
Operations Support FT at March AFB CA.  
The request to the unit at March AFB 
should include a request for all records 
associated with the veteran's removal 
from his civilian employment with that 
unit effective on July 28, 1994, 
including any records of an 
administrative or MSPB hearing conducted 
in association with the veteran's 
removal.  

3.  The RO should request the West LA and 
East LA VA Medical Centers to provide 
records for treatment of any kind for the 
veteran from January 1997 to present.  
The RO should request records dated from 
1994 to the present from the Veterans 
Hospital in Redlands CA sometime in 1994.  
Additionally, the RO should follow up on 
any information provided by the veteran 
in his response to the questions posed in 
paragraph one above and collect any 
private treatment records identified by 
the veteran through returned medical 
releases.  All records obtained should be 
added to the claims folder.  

4.  The RO should request the Social 
Security Administration to provide a copy 
of the award letter and all medical 
records considered by that Administration 
in its award of Social Security 
disability benefits to the veteran 
effective on January 1, 1997.  All 
records obtained should be added to the 
claims folder.  

5.  After completion of the above 
development, the RO should take action to 
schedule the veteran for a VA psychiatric 
examination.  The veteran's claims 
folder, including all evidence obtained 
pursuant to this remand, must be made 
available to the VA physician for review, 
and the report of examination must 
indicate that the record was available 
and reviewed in conjunction with the 
examination.  Any psychological testing 
necessary should be ordered by the VA 
physician.  In addition to providing a 
current assessment and diagnosis for all 
axes under the Diagnostic and Statistical 
Manual of Mental Disorders, the physician 
should record a history from the veteran 
and review the claims folder and provide 
an opinion as to whether it is at least 
as likely as not that any current 
psychiatric disorder originally 
manifested or is otherwise causally 
attributable to his periods of active 
duty for training.  An explanation of the 
reasons and bases for this opinion is 
essential.  

6.  The RO should then reconsider the 
veteran's pending claim of service 
connection for an acquired psychiatric 
disorder in light of evidence obtained 
pursuant to this remand.  If the benefit 
sought is not allowed to the veteran's 
satisfaction, a supplemental statement of 
the case must be prepared and the veteran 
and representative provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




